STATE OF MICHIGAN

                                   SUPREME COURT

143914(16)

PEOPLE OF THE STATE OF MICHIGAN,
     Plaintiff-Appellee

V                                                       SC: 143914
                                                        COA: 303223
ROBERT WINBURN                                          Wayne CC: 91-007478-FC
      Defendant-Appellant
___________________________________

           STATEMENT BY MARKMAN, J., REGARDING MOTION FOR
                         DISQUALIFICATION

                                    December 7, 2011

       MARKMAN, J. Defendant filed a motion pursuant to MCR 2.003, seeking my
disqualification because he alleged that the instant appeal pertaining to his conviction for
a 1990 murder involves overlapping facts with a criminal investigation of defendant,
which I was alleged to have reviewed in 1992 as the United States Attorney. I denied this
motion, explaining that “defendant has established no connection between the facts of the
1990 murder that are currently in dispute and the circumstances of the drug investigation
in 1992, except that defendant was involved in both matters.” Defendant has now filed a
motion for “clarification of material facts. In this motion, defendant expands upon the
record and presents new evidence supporting his previously unexplained and
unsubstantiated assertion that there are “overlapping facts” between the two matters.
This evidence, in my judgment, does establish a connection between the instant appeal--
in which I would participate as a judge-- and the prior criminal investigation-- in which I
participated as prosecutor. Under these circumstances, I believe that my disqualification
is warranted, and accordingly I recuse myself from the consideration of this matter.